      Case 4:20-cv-00214-MW-MAF Document 82 Filed 09/03/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

GEORGE RICHARD MENDOZA,

             Plaintiff,
v.                                            Case No.: 4:20cv214-MW/MAF

MARK S. INCH,
Secretary of the Florida
Department of Corrections,
et al.,

          Defendants.
______________________________/

        ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 66, and has also reviewed de novo Plaintiff’s objections,

ECF No. 78. Accordingly,

      IT IS ORDERED:

      The report and recommendation, ECF No. 66, is accepted and adopted, over

the Plaintiff’s objections, as this Court’s opinion. Plaintiff’s motion for preliminary

injunction, ECF No. 64, is DENIED. The Clerk is directed to remand this case to

the Magistrate Judge for further proceedings.

      SO ORDERED on September 3, 2021.

                                        s/Mark E. Walker
                                        Chief United States District Judge
